INGRAM, Justice.
Anji Reddy Bodana brought an action alleging legal malpractice against J. Allen Brinkley, Robert H. Ford, Richard E. Chestnut, and Daniel F. Aldridge (hereinafter “the attorneys”). The attorneys moved for a summary judgment; the trial court granted the motion. Bodana appeals, pro se.
The attorneys supported their motion for summary judgment with an affidavit from Brinkley, as an expert; his affidavit stated that the attorneys had performed legal services for Bodana according to the standards of skill and diligence required of attorneys in the Madison County area. Bo-dana offered no affidavit or deposition of an expert with his response to the attorneys’ motion for summary judgment. For a plaintiff in a legal malpractice action to defeat a motion for summary judgment filed by the attorney and supported by an expert’s affidavit, the plaintiff must “come forward with expert testimony to show negligence on the part of the attorney[ ].” See Phillips v. Alonzo, 435 So.2d 1266, 1267 (Ala.), cert. denied, 464 U.S. 984, 104 S.Ct. 430, 78 L.Ed.2d 363 (1983). Because Bodana failed to file an expert’s affidavit, we affirm on the authority of Phillips, supra; Tidwell v. Waldrop, 554 So.2d 1009, 1010 (Ala.1989); and Rice v. Hartman, Fawal & Spina, 582 So.2d 464 (Ala. 1991).
AFFIRMED.
HORNSBY, C.J., and ADAMS, STEAGALL and KENNEDY, JJ., concur.